           Case 1:17-cr-00680-CM Document 184 Filed 04/09/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                                FOR THE
                     SOUTHERN DISTRICT OF NE

UNITED STATES OF AMERICA

               -v-                                                  . -- . .
                                                                     "'""""   ~   .,   -.....
                                                                                                ~
                                                                                                    -~-. --
                                                                                                          - ·-·--·
                                                                                                            ""'~- - ........... - .
                                                                                                                  ~




                                                               17 CR 680-01 (CM)
CRAIG CARTON,

                       Defendant.



       It is hereby ordered that Craig Carton, the defendant, having been sentenced in the above

case to the custody of the Attorney General, is to surrender to the Attorney General by reporting

to the to the facility designated by the United States Bureau of Prisons, before 2:00 p.m., on July

15,2019.




UNITED STATES DISTRICT JUDGE                                 DATE

Acknowledgment:

       I agree to report as directed in this order and understand        if I fail to do so I may be

cited for contempt of court and if convicted of contempt may b




                                                      (Defendant)

cc: U.S. Marshal, SDNY
    Probation Dept, SDNY
    U.S. Attorney, SONY
    Pretrial Office, SONY
    Defense Counsel
